Title: To Thomas Jefferson from John Trumbull, 25 June 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            
              Dr Sir
            
            London 25th. June 1788.
          
          By the Diligence which leaves this tomorrow morning you will receive from Stockdale a Box with books, and the paper &c. from Woodmason’s. I said in a letter of last friday that the paper would come with Mr. Parker, but this conveyance will reach you probably as soon:—In that letter I told you of a Carriage for £70 which had attracted my wishes, because its goodness could be depended  upon: in fact it is as good as new:—The Cranes and Springs have been us’d enough to prove them, the wood of the carriage is entirely new, and the Body very little the worse for service.
          It is painting a colour I have desir’d and this with new Harness Cloth &c. is included in the price, and will be ready in 6 or 8 days:—When if I receive your Orders, it is your’s; if not it will remain for any other buyer.
          I likewise gave you our account. I enclose a line from Mrs. Cosway. Mrs. Church is at Down place, very well. I am your
          
            Jno. Trumbull
          
        